Title: To Thomas Jefferson from Stanley Griswold, 2 November 1807
From: Griswold, Stanley,Audrain, Peter
To: Jefferson, Thomas


                        
                            Sir,
                            Detroit 2. November 1807.
                        
                        In the recess of Congress, you thought proper to appoint James Abbott, Esqr., to the
                            office of Receiver of public monies for the Land Office at Detroit. He of course acts, agreeably to
                            a law of Congress passed the last Session, as one of the Commissioners to adjust the title to lands in this district,—an
                            employment of great consequence to the interests of the people of this Territory, as well as of some importance to the
                            United States.
                        With pleasure we assure you, that Mr. Abbott is a gentleman of unexceptionable character, and enjoys the
                            unlimitted confidence of the inhabitants of this country, of which he is a native. His appointment gave great satisfaction
                            to the people, and his conduct hitherto in the execution of its duties has met with universal approbation. The intimate
                            acquaintance he possesses with his native Territory, and his knowledge of the inhabitants and of their language, joined to
                            every virtuous qualification, moral and political, render him highly and very peculiarly fit for the employment in
                            question. He has gone through with us in examining a considerable number of land-claims, and his aid is found extremely
                            useful, and indeed indispensible.   We venture to say, few persons could be found so well qualified to fill that office, and
                            are confident that no one could discharge its duties more faithfully or acceptably. Indeed a change would hazard an
                            increase of the dissatisfactions which on certain accounts have arisen and still exist to a great extent in this
                            Territory.
                        The family of this gentleman were ever distinguished here for
                                their friendship to the American cause and government,—
                            meritorious services were rendered by them, particularly to unhappy
                            captives brought by Indians to this place. For these laudable dispositions and actions they suffered much,—and this
                            gentleman is not without personal claims to consideration on this account.
                        We take upon ourselves to assure you, Sir, that you will do an act of justice to a worthy individual, as well
                            as a very acceptable service to the inhabitants of this Territory, by continuing the nomination of this gentleman to the
                            office in question.
                        We have the honor to be with great respect, Sir, Your very humble, and most obedient Servants,
                        
                            Stanley Griswold,
                            Secretary of Michigan TerritoryPeter Audrain
                            
                            Register of the Land Office Detroit
                      
                     Commissioners of the Land Board Detroit
                        
                    